Citation Nr: 0918699	
Decision Date: 05/19/09    Archive Date: 05/26/09

DOCKET NO.  07-28 347	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to compensation under 38 U.S.C.A. § 1151 for 
a right shoulder disability.  

2.  Entitlement to compensation under 38 U.S.C.A. § 1151 for 
residuals of a right hip injury.  

3.  Entitlement to compensation under 38 U.S.C.A. § 1151 for 
residuals of a right shin injury.

4.  Entitlement to compensation under 38 U.S.C.A. § 1151 for 
residuals of a low back injury.   


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

T.S. Willie, Associate Counsel


INTRODUCTION

The appellant served on active duty from December 1978 to 
June 1985.

This matter comes before the Board of Veterans' Appeals (the 
Board) on appeal from an April 2007 rating decision of the 
Waco, Texas, Department of Veterans Affairs (VA) Regional 
Office (RO).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The appellant has appealed the denial of compensation under 
38 U.S.C.A. § 1151 for injuries to the right shoulder, right 
hip, right shin and low back.  In November 2006, the 
appellant reported that he was waiting for the elevator (at a 
VA medical center) and that when the elevator arrived it 
stopped approximately a foot above the floor.  It was 
reported that the appellant did not notice this, and he went 
to step into the elevator and fell banging his right shin 
against the bottom of the elevator and falling onto his right 
side injuring his right hip, lower back, and right shoulder.  
Days later the appellant continued to complain of pain from 
the fall.  Fall most likely resulted in soft tissue injury 
was noted.  Examination of the spine revealed no demonstrate 
acute traumatic bony change.  The lumbar vertebra was noted 
to be normal in number and there was straightening of the 
normal lordotic curvature possibly related to muscle spasm.  
Examination of the right hip showed old healed acetabular 
fracture with slight to moderate posttraumatic arthritic 
change.  Proximal end of an intramedullary rod seen in the 
left femur was noted. Examination of the right shoulder 
revealed no bony or soft tissue abnormality of the right 
shoulder demonstrated.  

In a December 2006 examination, the appellant reported that 
his right sided low back pain began in November 2006 after he 
fell in an elevator.  A history of chronic bilateral hip 
pain, secondary to right acetabular fracture, left femur 
fracture sustained in 1991 after MVA was noted.  An 
impression was given of lumbar strain, gait abnormality, no 
significant lumbar spine x-ray findings, history hip 
trauma/chronic hip pain and right hip posttraumatic changes 
per x-ray.  

In March 2007, the appellant was seen by Dr. RL for 
complaints of severe right hip pain.  The appellant reported 
that it occurred in November 2006 after a fall in an 
elevator.  The appellant reported pain is worse with almost 
any type of activity that involved using his right leg.  An 
assessment was given of degenerative joint disease of the 
right hip and mild degenerative joint disease of the thoracic 
spine.  

In a March 2007 examination, the appellant was seen for hip 
pain located on the right, anterior and in the groin.  The 
appellant described it as aching, dull ache, worsening, 
limping, intermittent and stable.  Symptoms started three 
months ago was noted.  Fell at the VA due to elevator floor 
problem in November 2006 was also noted.  It was further 
noted that the symptoms were exacerbated by movement, 
ambulation, weight bearing and internal rotation of the hip.  

In an April 2007 medical report from Methodist hospital, 
chief complaints of pain to the right lower leg of five days 
duration was noted.  It was noted that the appellant had been 
on disability since a motor vehicle accident.  The appellant 
reported that he was in his usual state of health until 
approximately three months ago when he fell and developed 
pain in his right hip.  He reported that five days ago he 
developed swelling and pain in his right calf which has been 
increasing in nature.  It was noted that he therefore 
presented to the emergency department where leg dopplers were 
done and revealed extensive deep venous thrombosis in his 
right leg.  An assessment was given of right leg deep venous 
thrombosis, right hip degenerative joint disease with 
uncontrolled pain and irritable bowel syndrome.  

The appellant reported that he had a blood clot and needed a 
follow up in April 2007.  It was noted that it was not due to 
injury and nonemergent.  A nursing note in April 2007 noted 
that the appellant was referred to the walk-in clinic per PA 
for DVT to the right leg.  Onset of 10 days, right leg, dull 
to achy, constant, slight swelling, walking or movement, and 
elevating or remaining still was noted.  The appellant 
complained of having a blood clot to the right leg and stated 
that the pain was from the groin down to the ankle.  Right 
leg slightly larger than left was noted.  Ultrasound of the 
right lower extremity was positive for DVT was noted.  

Right hip joint, lower back and right calf pain was noted in 
April 2007.  The appellant described the pain in the lower 
hip joint as constant ache and at times he described it as a 
sharp pain which caused him to loose his balance at times.  
He described the lower back pain as a constant ache and 
stated it was hard for him to stand straight at times.  He 
also described the right calf pain as a tightness.  

In a September 2007 examination, previously noted clot in the 
veins is no longer present was noted.  However, it was noted 
that, there was still incomplete compressibility and 
intraluminal echoes within the right popliteal vein extending 
into the proximal calf veins compatible with incompletely 
occlusive thrombus.  It was noted that compared to the prior 
study in April 2007, there has been a resolution of thrombus 
within the right common femoral and superficial femoral veins 
but incompletely occlusive thrombus within the right 
popliteal vein extending into the proximal calf veins 
persists was noted.  

The record shows that the appellant was treated at the VAMC 
after a fall.  Here, the appellant essentially argues that a 
fall at the VA caused his right shoulder, right hip, right 
shin and low back conditions.  The appellant has also 
maintained that he had been going to the VA repeatedly for 
pain in the right leg caused by the fall but because the pain 
continued to persist he sought additional treatment at the 
Charlton Methodist hospital.  The appellant has maintained 
that while at the hospital a blood clot was discovered in his 
right ankle to groin area.  The appellant has maintained that 
because of the nontreatment at the VAMC he suffers from the 
blood clot and pain.  According to the appellant, the 
nondiagnosis by the VAMC caused the extensive clot and 
substantiates the 1151 claim.  The Board cannot determine if 
the appellant's claim has merit without affording him a VA 
examination.  As such, a remand in accordance with the 
directives below is warranted.  


Accordingly, the case is REMANDED for the following action:

Schedule the appellant for a VA 
examination.  The examiner should discuss 
whether the extensive deep venous 
thrombosis found in the appellant's right 
leg in April 2007 was present when the 
appellant sought treatment at the VA 
starting in November 2006.  The examiner 
should note if there is a present 
disability as a result, and if so he/she 
should provide an opinion as to whether it 
is at least as likely as not  (i.e., to at 
least a 50-50 degree of  probability) that 
the proximate cause of the resulting 
disability was due to hospital care, 
medical or surgical treatment, or an 
examination furnished by the VA, to 
include a failure to timely diagnoses, or 
whether such an etiology or relationship 
is unlikely (i.e., less than a 50-50 
probability).  The claim file and 
treatment records should be made available 
to the examiner.

Specifically, the examiner should address 
the appellant's assertions that the 
failure to diagnosis/recognize the blood 
clot earlier than April 2007 resulted in a 
present disability.  The examiner should 
specifically state the reasons for his/her 
conclusion(s).  


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




